Citation Nr: 1648443	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the Veteran's 100 percent evaluation for residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction to 40 percent effective May 1, 2010 was proper.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to August 1989, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the February 2010 rating decision, the evaluation for the Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction, was decreased from 100 percent to 20 percent disabling effective May 1, 2010.  In the November 2010 Statement of the Case (SOC), the evaluation for the Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction, was increased to 40 percent effective May 1, 2010.  The May 2010 rating decision granted service connection for PTSD with an evaluation of 30 percent effective March 10, 2010.  

The case was previously before the Board in April 2014 and remanded for additional development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2009 rating decision proposed to reduce the rating for prostate cancer from 100 percent to 20 percent.

2.  The proposed reduction was implemented in a February 2010 rating decision, effective May 1, 2010, and was made in compliance with applicable due process laws and regulations.

3.  The RO subsequently increased the rating for prostate cancer to 40 percent effective May 1, 2010.

4.  The improvement in residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction was under ordinary conditions of life and work.

5.  From May 1, 2010, the Veteran's prostate cancer was characterized by a daytime voiding interval of two to three hours, awakening to void at most five times per night, and requiring the wearing of absorbent materials which must be changed less than two times per day.  

6.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short-term memory, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

7.  The Veteran's service-connected conditions do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for the Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction to 40 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  The criteria for disability rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction

The Veteran and his representative contend that a 100 percent rating is warranted and should be restored for the Veteran's service-connected residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015)

The Board finds that the procedural requirements for the reduction in the Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction disability rating have been met. 

The Board notes that the claims file contains an April 2010 letter by Dr. C.M.T. of the Naval Hospital Camp Lejeune which indicated that the Veteran had an elevation of his PSA that was suggestive of recurrence of prostate cancer and was being referred to radiation oncology for likely external beam radiation therapy.  The physician noted that the Veteran continued to suffer from erectile dysfunction and required intercavernous injection therapy as he has failed all other therapies.  He further stated that the Veteran would be a candidate for penile prosthesis after his likely prostate recurrence is treated.  The Veteran's treatment records were requested from Department of the Navy, Navy Hospital in Camp Lejeune, North Carolina.  A March 2011 letter from the Department of the Navy, Navy Hospital in Camp Lejeune, North Carolina, notified the RO that medical records that have been inactive for the period of three years are retired to the National Personnel Records Center (NPRC), St. Louis, Missouri and may be requested in writing from: NPRC, 9700 Page Avenue, St. Louis, Missouri 63132-5200.  

The RO also sent a letter to the Veteran in September 2010 requesting he complete an enclosed VA Form 21-4142 in order for the RO to obtain records from Camp Lejeune Naval Hospital and for private treatment records if the referral was to a civilian radiation oncologist.  The RO sent the Veteran an additional letter in January 2015 requesting that he complete the enclosed VA Form 21-4142 in order for the RO to request outstanding treatment records.  In February 2015, the Veteran replied that had no other information or evidence to give to VA to support his claim.  The Board has determined that further attempts to obtain any outstanding treatment records from Camp Lejeune Naval Hospital are not warranted.  

In the present case, the Veteran's 100 percent evaluation for residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction was in effect from July 25, 2001 until the 40 percent evaluation became effective May 1, 2010, more than 5 years later.  If a rating has been in effect for more than 5 years, such as here, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2015).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Faust v. West, 13 Vet. App. 342 (2000).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).   Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides: following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Under 38 C.F.R. § 4.115a, the criteria for rating renal dysfunction provides that a 100 percent rating is warranted where the Veteran requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  A 30 percent rating is warranted where there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A noncompensable rating is warranted where there is albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  Id.

The criteria for rating voiding dysfunction requires the condition to be rated as urine leakage, frequency, or obstructed voiding.  With regard to urine leakage, the regulation provides that requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a rating of 60 percent; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a rating of 40 percent; and requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a rating of 20 percent.  Id.

With regard to urinary frequency, a 40 percent rating is warranted where the daytime voiding interval is less than one hour, or the Veteran awakens to void five or more times per night; a 20 percent rating is warranted where the daytime voiding interval is between one and two hours, or the Veteran awakens to void three to four times per night; and a 10 percent rating is warranted where the daytime voiding interval is between two to three hours, or the Veteran awakens to void two times per night.  Id.

The Board must first address whether there has been local reoccurrence or metastasis of the Veteran's prostate cancer.  The October 2009 VA examination noted there was evidence of chemical recurrence in 2006 with workup in progress.  Additionally, as noted above, an April 2010 letter by Dr. C.M.T. of the Naval Hospital Camp Lejeune indicated that the Veteran had an elevation of his PSA that was suggestive of recurrence of prostate cancer and was being referred to radiation oncology for likely external beam radiation therapy.  The physician noted that the Veteran continued to suffer from erectile dysfunction and required intercavernous injection therapy as he has failed all other therapies.  He further stated that the Veteran would be a candidate for penile prosthesis after his likely prostate recurrence is treated.  However, since April 2010, no additional medical records or statements were received showing the Veteran was being treated for prostate cancer or that there was a recurrence of his prostate cancer.  The June 2015 VA examiner noted the Veteran's prostate cancer was in remission.  The June 2015 VA examiner also noted treatment for prostate cancer was completed, and treatment included a radical prostectomy in June 2002 and androgen deprivation therapy (hormonal therapy) completed in April 2002.  As there has been no evidence of local reoccurrence or metastasis of the Veteran's prostate cancer since April 2010, the Veteran's condition must be rated based on residuals such as voiding dysfunction and renal dysfunction, whichever is predominant.  

The Board finds, based on the VA medical examinations, the predominant residual dysfunction is a voiding dysfunction.  The October 2009 and June 2015 VA examinations both noted no renal dysfunction.  

A July 2001 VA record shows the Veteran was diagnosed with prostate cancer by elevated PSA and a biopsy.  The treatment record noted that the Veteran would be unable to work four to six weeks post surgery.  The Veteran's December 2001 VA examination showed the Veteran was treated with homeotherapy, Lupron-Depo injections and surgery was pending.  He urinated five to seven times per day with one and a half to three hours in between, and nocturia three times with two to three hours between.  He had no dysuria but had difficulty starting the steam.  He also had no incontinence.  He reported sexual dysfunction including weakness before and complete dysfunction/impotence since October 2001.  VA treatment records show the Veteran underwent a bilateral pelvic lymph node dissection and radical retropubic prostatectomy in June 2002.

The October 2009 VA examiner noted no lethargy, weakness, anorexia, or weight loss or weight gain.  In regard to voiding dysfunction, the October 2009 VA examiner noted no incontinence, no use of absorbent materials, and urination three to four times per day and three to four times per night.  The examiner noted work loss only for checkups, x-rays, and treatment and no effect on the Veteran's activities of daily living.  The examiner also noted evidence of chemical reoccurrence since 2006 workup in progress.

The April 2010 letter by Dr. C.M.T. of the Naval Hospital Camp Lejeune noted urinary complaints including mild stress urinary incontinence, significant frequency with voids every one to two hours and nocturia five times every evening.  Dr. C.M.T. noted that the Veteran was being escalated on his anticholinergic medication to combat his urinary complaints.

The June 2015 VA examiner noted the Veteran had voiding dysfunction which required absorbent material which must be changed less than two times per day and voiding dysfunction caused an increase in urinary frequency with a daytime voiding interval of two to three hours and nighttime awakening to void three to four times.  The examiner noted the condition did not impact the Veteran's ability to work.

The Board finds a 40 percent rating is appropriate.  The Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction does not warrant an evaluation in excess of 40 percent as the evidence indicates his prostate cancer is in remission, and there is no evidence of renal dysfunction or voiding dysfunction which requires the use of an appliance or wearing absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a.  Additionally, the evidence shows improvement in the Veteran's ability to function under ordinary conditions of life and work as there has been no reoccurrence of prostate cancer and there is no indication that the Veteran is unable to work due to residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction.

For the reasons set forth above, the Board finds that the RO properly reduced the level of compensation to 40 percent effective May 1, 2010.  Accordingly, the preponderance of the competent evidence weighs against the restoration of benefits to 100 percent from May 1, 2010.

II.  PTSD

The Veteran's PTSD is rated 30 percent disabling.  The Veteran contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that a 50 percent rating is warranted for the Veteran's PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Further, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.

A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The Veteran's April 2010 private treatment record from Dr. Hassan Jabbour showed that the Veteran reported social isolation, hypervigilance, exaggerated startle response, and chronic insomnia.  His mental status examination showed anxious mood and affect; thought process goal-directed most of the time with some blocking; and he was oriented and had good insight and judgment.  Dr. Jabbour determined his score on the Montreal Cognitive Function Test "might" have been consistent with mild cognitive impairment secondary to PTSD and his GAF was a 39.  June and July 2010 treatment records showed he continued to be very anxious.

At the May 2010 VA examination, the Veteran reported that he continued to work full time as a minister and he did not feel that he had more than mild impairment in occupational reliability and productivity as a result of his PTSD symptoms.  The Veteran reported that he tended to keep to himself and did not want to socialize unless it was necessary due to his ministerial duties and was not close with his siblings.  He reported that he got along well with his wife although his marriage was stressed from time to time because of irritability, lack of desire to socialize, and self-isolation.  His mental status examination showed he was alert, oriented, and cooperative; he had no hallucinations, delusions, obsessions, or compulsions; he had moderate insomnia even with his current medication; irritability; decreased energy; and occasional crying spells.  The Veteran denied panic attacks and suicidal and homicidal ideation.  The Veteran's insight and judgment appeared adequate and his intellectual capacity appeared grossly intact.  The Veteran complained of difficulty with focusing, attention, and concentration.  The examiner diagnosed PTSD with a GAF of 52.  The examiner determined the Veteran did not appear to have more than mild possibly occasionally moderate impairment in occupational reliability and productivity and moderate to occasionally severe social impairment.

The June 2015 VA examiner determined the Veteran's diagnosis of PTSD was no longer being continued because the criteria for PTSD were not met.  The examiner diagnosed unspecified depressive disorder and determined that this was a new and separate condition and was less likely than not incurred in, or caused by, military service.  The examiner noted that the Veteran was no longer receiving treatment from Dr. Jabbour, was not taking psychotrophic medications, and did not report any worsening of his symptoms when he stopped taking medication in June 2014.  The examiner noted that the Veteran's relationship with his wife was strong.  The Veteran reported that he maintained contact with family and friends but did not socialize frequently.  He also reported improved relationships with two siblings and daughter, including regular contact.  The Veteran denied mental health symptoms had any effect on his ability to minister and reported that he was currently not working due to his ministry being bankrupt and his need to take care of his wife and finances.  The examiner noted hygiene was adequate; speech was within normal limits; the Veteran was oriented to person, place, time, and situation; attention and concentration were intact; immediate memory and long-term were intact and mild difficulty holding information for a short period of time; thought process lodical and organized; and no evidence of hallicinations, delusions, or paranoia; and appropriate affect.

After reviewing all of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD.  The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent.  While private treatment records showed the Veteran's GAF score was 39 in April 2010, the GAF score was not consistent with the symptoms shown on in the private treatment records and the VA examinations as the evidence showed no suicidal ideation, obsessional rituals which interfere with routine activities, problems with speech, spatial disorientation, or neglect of personal appearance or hygiene.  

In regard to social impairment, at the May 2010 examination, the Veteran reported that he tended to keep to himself and did not want to socialize unless it was necessary due to his ministerial duties, was not close with his siblings, and generally got along well with his wife.  However, the June 2015 VA examination showed an improved relationship with his wife, two siblings, and daughter.

In regard to occupational impairment, at the May 2010 VA examination, the Veteran reported that he continued to work full time as a minister and did not feel that he had more than mild impairment in occupational reliability and productivity as a result of his PTSD symptoms.  Even after the Veteran stopped working full time, he denied mental health symptoms had any effect on his ability to minister and reported that he was currently not working due to his ministry being bankrupt and his need to take care of his wife and finances.  While the June 2015 VA examiner noted that depressed mood and decreased energy and appetite could mildly reduce his motivation and effort to minister, this was due to his nonservice-connected unspecified depressive disorder, not his service-connected PTSD.

Accordingly, the Board concludes a rating of 50 percent, but no higher, for PTSD is warranted.

III.  TDIU

In the Veteran's June 2010 application for increased compensation based on unemployability, he contended that he was no longer able to work because of his inability to endure prolonged hours because of his prostate cancer along with his cancer treatment and PTSD.  He further noted his nerves were unstable at times, he had memory impairment sometimes when speaking, and his headaches made it difficult to work.  He indicated that he last worked full time in July 2003 and his last position was at the Justice Fellowship Int., where he worked 12 hours per week in ministry until June 2004.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the RO requested the Veteran's employment records from Justice Fellowship Int. in letters dated March 2015 and April 2015.  The claims file does not contain a response and the Veteran was informed of such. The Board has determined that further attempts to obtain any outstanding employment records from Justice Fellowship Int. are not warranted as the evidence shows the Veteran's service-connected conditions do not preclude substantially gainful employment.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities consist of the following: residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction rated 40 percent disabling; PTSD rated 50 percent disabling; degenerative joint disease, status post chip fracture of the left knee rated 10 percent disabling; degenerative joint disease status post menisectomy of the right knee rated 10 percent disabling; fracture of the right thumb rated noncompensable; post traumatic arthritis of the left ankle rated noncompensable; flat feet rated noncompensable; and pneumothorax rated noncompensable.  Accordingly, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

As noted above, on the Veteran's June 2010 application for increased compensation based on unemployability, he contended that he was no longer able to work because of his inability to endure prolonged hours because of his prostate cancer along with his cancer treatment and PTSD.  He further noted that his nerves were unstable at times, he had memory impairment sometimes, and his headaches made it difficult to work.  He indicated that he last worked full time in July 2003 and his last position was at the Justice Fellowship Int., where he worked 12 hours per week in ministry until June 2004.  He also indicated that he received a GED and four years of college education.  The Veteran is competent to state what effects he believes his service-connected disabilities have on employment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

However, the Board finds that the Veteran has made inconsistent statements regarding when he stopped working and whether his PTSD prevented him from working, and therefore these statements are not credible.  A May 2010 VA PTSD examination noted the Veteran was working full time as a minister and had been for 20 years.  At that time, the Veteran stated his occupation was helpful in dealing with his PTSD symptoms and he did not feel that he had more than mild impairment in occupational reliability and productivity as a result of his PTSD symptoms.  A July 2010 private treatment record showed that the Veteran worked as a pastor in a church but did not generate money from the job and lived on retirement.  At the June 2015 VA psychiatric examination, the Veteran denied that his mental health symptoms had any effect on his ability to minister.  He further reported that he was not working due to his ministry being bankrupt and his need to take care of his wife and finances and that his work as a minister improved his mood.  The June 2015 VA psychiatric examiner determined the Veteran's unspecified depressive disorder would not impact his ability to perform physical and sedentary tasks; however, his depressed mood and decreased energy and appetite could mildly reduce his motivation and effort to minster at this time.  However, the examiner also found the Veteran's unspecified depressive disorder was less likely than not related to service.

In regard to the Veteran's prostate cancer, the November 2009 VA genitourinary examination noted the Veteran was able to continue to do his ministerial job and missed work only when he needed to go to checkups and receive treatment.  The June 2015 VA prostate cancer examiner noted the Veteran's prostate cancer did not impact his ability to work.  
A July 2015 addendum opinion determined the impact of the Veteran's service-connected disabilities upon his physical employment were that he could only walk for 100 yards at a time before stopping to rest, he could only climb one flight of stairs at a time and could not climb a ladder, he could not kneel or squat, and could only stand for 30 minutes at a time and the impact on sedentary employment was that he could only sit for an hour at time.  

The Board notes that an examiner did not specifically opine whether the Veteran is unable to obtain or retain employment solely due to his service-connected disabilities, either alone or in aggregate, consistent with his education and occupational experience, but irrespective of his age and any non-service-connected disabilities.  In this respect, the duty to assist in a claim for a TDIU rating "does not require obtaining a single medical opinion regarding the impact of all [of a claimant's] service-connected disabilities." See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Moreover, the Court has recently held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board." Id.

The Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.



ORDER

The reduction in the rating assigned for the Veteran's residuals of prostate cancer, status post radical retropubic prostatectomy, with erectile dysfunction, from 100 percent to 40 percent was proper and thus the appeal is denied.

A rating of 50 percent for PTSD is granted.

Entitlement to TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


